Citation Nr: 1340132	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  10-16 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a back disability

3.  Entitlement to service connection for bilateral foot rash disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In his April 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge via videoconference.  In September 2010, VA mailed a letter to the Veteran at his address of record, notifying him that his Board video hearing had been scheduled for November 17, 2010 at the Little Rock, Arkansas, RO.  The Veteran failed to appear for this hearing.  In January 2012, the Veteran contacted the Little Rock, Arkansas RO to request a new video hearing.  In the June 2012 Appellant's Brief submitted to the Board, the Veteran's representative noted that the Veteran failed to appear to the November 2010 hearing "due to unforeseeable circumstances," and requested that he be provided a new video conference hearing. 

Hearings will be rescheduled only if requests for a change are received by VA more than two weeks prior to the hearing date and if good cause is shown.  38 C.F.R. § 20.704(c) (2013).  If a Veteran fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, must be filed with the Board, and must explain why the Veteran failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704(d) (2013).  The determination as to whether good cause is shown is made by the Board.  38 C.F.R. § 20.704(c).  

Despite the fact that the Veteran requested a new hearing in January and June 2012, the record is otherwise absent of any request for a postponement, motion for a new hearing, or showing of good cause in accordance with the requirements set forth above.  The record shows that the Veteran corresponded with the RO in August 2011, utilizing the address of record to which the September 2010 notice of the scheduled hearing had been sent.  The Veteran requested a new hearing in January 2012, more than a year from the date of his originally scheduled hearing, without any attempt to set forth good cause for the failure to appear, nor explanation as to why he could not have submitted a timely postponement request.  In addition, the June 2012 representative statement simply explained that the Veteran's absence was "due to unforeseen circumstances," without any attempt to show good cause.  Accordingly, the Board finds that good cause has not been shown and this matter will be processed as though his hearing request had been withdrawn.  38 C.F.R. § 20.704(d).  

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a September 2006 rating decision, the RO disallowed the reopening of the Veteran's claim of entitlement to service connection for a back condition.  The Veteran did not file a formal appeal of the decision.

2.  Evidence received since the RO's September 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a back condition and it raises a reasonable possibility of substantiating the underlying claim.  

3.  The Veteran's bilateral foot rash is not related to an injury or disease in service. 


CONCLUSIONS OF LAW

1.  The September 2006 rating decision, which disallowed the reopening of the Veteran's claim of entitlement to service connection for a back condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).  

2.  Evidence received since the final September 2006 determination wherein the RO denied the Veteran's claim to reopen his previously denied claim of entitlement to service connection for a back condition is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2013).

3.  The criteria for entitlement to service connection for bilateral foot rash have not been met.  38 U.S.C.A. §§ 1101, 1131, 1110, 5103, 5103A, 5107(b), 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  With respect to the Veteran's claim to reopen his previously denied claim of entitlement to service connection for a back condition, the Board decides to reopen that claim.  As this decision is not unfavorable to the Veteran, even if VA has not fulfilled its duty to notify and assist with respect to this claim, such failure could be no more than harmless error.  

With respect to the Veteran's claim of entitlement to service connection for bilateral foot rash, VA satisfied its duty to notify by way of a letter sent to the Veteran in September 2009 prior to the adjudication of his claim.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how ratings and effective dates are assigned. 

VA also VA satisfied its duty to assist the claimant in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   Here, the RO has obtained the Veteran's service and relevant VA treatment records and associated them with his claims file.  

Regarding an examination, the Board concludes an examination is not needed in the present case.  In disability compensation claims, VA must provide a VA medical examination prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the veteran qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim.  Id.; 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon, 20 Vet. App. at 83.  

As discussed in more detail below, the Board finds that there is no credible evidence suggesting an association between any current foot rash disability and any event, injury or disease in service.  Specifically, there is no evidence of a foot rash in-service, nor any competent and credible evidence tending to associate the Veteran's foot rash with his military service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with this claim. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  New and Material Evidence 

The Veteran seeks service connection for a back disability.  By rating decision in December 1988, service connection was denied, on the basis that the Veteran's low back pain reported in service had resolved without residual disability.   The Veteran did not appeal that decision.  Therefore, the December 1988 decision denying the Veteran's claim for service connection for a back condition is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 20.1103.  

Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence is existing evidence not previously submitted to agency decisionmakers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

The law provides that evidence proffered by the Veteran to reopen his claim is presumed credible for the limited purpose of ascertaining its materiality.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).

In August 2004, the Veteran sought to reopen his previously denied claim for a back condition.  In a December 2004 rating decision, the RO reopened the Veteran's claim for service connection, and denied the claim on the merits for lack of a current diagnosis of a back condition and for lack of a showing that a back condition was incurred in or aggravated by the Veteran's military service.  The Veteran did not appeal the decision, and thus, the December 2004 rating decision is final.    

In September 2006, the Veteran again sought to reopen his claim for service connection for a back condition.  The RO disallowed the reopening in a December 2006 rating decision, for failure to submit new and material evidence sufficient to reopen the claim.  The Veteran did not appeal the decision and the decision became final. 

In September 2009, the Veteran once again sought to reopen his claim.  The RO disallowed the reopening in an October 2009 rating decision, once more finding that it had not received new and material evidence sufficient to reopen the claim.  In November 2009, the Veteran filed an NOD with the October 2009 rating decision, and VA treatment records dated January 2009 to January 2010 were added to the claims file.  In April 2010, the RO issued an SOC, having considered the newly added VA treatment records and finding that new and material evidence had not been submitted.  The Veteran filed a timely substantive appeal.

Regardless of the actions of the RO to reopen the claim, the Board must independently determine whether the claim may be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1383 (Fed. Cir. 1996). 

The last final disallowance is the December 2006 rating decision.  At that time, the record included the Veteran's service treatment records, which include treatment for mild tenderness in the lumbar region, but no abnormalities of the spine were noted.  Also of record were VA treatment records dated June 1976, August 1985 through April 1994, September 2004 through December 2004, and August 2006 through December 2006.  These included complaints of back pain, with findings of full range of motion, and normal x-rays.   The record also contained the Veteran's statements regarding his symptoms of and treatment for a back condition.  

Upon review of the evidence added to the claims folder since the December 2006 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, the evidence or record associated with the claims folder now includes additional VA treatment records diagnosing the Veteran with severe congenital and acquired canal stenosis from L3-4 through L5-1 and stable moderate to severe bilateral neuroforaminal narrowing at L4-5 and L5-S1.  The records further document that the Veteran has been prescribed treatment for this condition in the form of physical therapy, use of a corset, and an epidural injection.  

This evidence qualifies as new evidence, as it was not in the record before the RO at the time of the December 2006 rating decision, and it is not cumulative or redundant of the prior existing evidence of record.  It is also material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, that of a current disability.  This new evidence, considered in conjunction with that previously of record showing that the Veteran was treated for low back pain in service and has received treatment for chronic back pain since service, additionally raises a reasonable possibility of substantiating the Veteran's service connection claim.  Accordingly, the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a back condition.  

III.  Foot Rash

The Veteran contends that his current foot rash is related to his active service and that he is entitled to service connection for this disability. 

The Board recognizes that the Veteran has been diagnosed with a foot rash contemporaneous to the filing of his claim, and thus satisfies the first element necessary for service connection.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

With respect to the remaining elements necessary to establish entitlement to service connection, the Board finds that there is no credible evidence of record demonstrating the incurrence of an in-service injury, event, or disease, nor showing a relationship between the Veteran's foot rash and his service.  In reaching this decision, the Board has considered the Veteran's service treatment records and post-service medical records included in the claims file.  The Veteran's service treatment records include detailed reports documenting his treatment for low back pain, seizures, nasal congestion, and chest pain, yet they are absent of any diagnosis or treatment of a foot rash.  Furthermore, since his September 2009 claim for benefits, the Veteran has not provided any lay evidence indicating that his foot rash had it onset during or is otherwise related to active service.  A review of the Veteran's VA treatment records reflect that he was diagnosed with Athlete's foot in June 1976, March 1993, June 1993, and April 2009, and with foot rash in December 2004 and April 2009.  The Veteran has not asserted that he had a foot rash in service or that he has had continuity of a foot rash since leaving service in July 1975.  Indeed, the Veteran has made no statements regarding any relationship between his current foot rash and active service.  As there is no medical or other credible evidence linking any current foot rash to any incident of military service, the Board concludes that the preponderance of the evidence is against granting service connection. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for bilateral foot rash must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 


ORDER

The Veteran's claim of entitlement to service connection for a back disorder is reopened. 

Entitlement to service connection for bilateral foot rash is denied. 


REMAND

Regarding the reopened claim of entitlement to service connection for a back condition, the Board finds that a VA medical examination is needed to determine the nature and etiology of the Veteran's back condition prior to adjudication of the issue.  

In this case, the Veteran has a current back disability that may be related to service.  VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient and competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the Veteran suffered an event, injury, or disease in service, and indicates that the current disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013); see McLendon, 20 Vet. App. 79. 

As an initial matter, the current medical evidence of record documents that the Veteran has a current diagnoses of spinal stenosis and severe congenital and acquired canal stenosis.  Additionally, service treatment records document that the Veteran was treated for low back pain on several occasions during active service, and that in response to a medical review board inquiry, he stated that his back hurts him "all of the time," and that a doctor had told him he pulled muscles in his back.  VA treatment records show that the Veteran was assessed with chronic back pain and "residuals of a lumbar spine injury," and that the Veteran has consistently asserted that he continued to have back pain since leaving active service.  In this regard, the Board notes that the Veteran is competent to report his symptoms and their continuity since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the evidence meets the low threshold for the third factor set forth in McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records from January 2010 to the present. 

2.  After completing the above development, schedule the Veteran for an examination to determine the nature and etiology of his current back disability.  The claims file, including a copy of this Remand, must be provided to the examiner for review.  While review of the entire file is required, attention is invited to the following particular records:

(a)  Service treatment records dated February through April 1975 noting that the Veteran complained of back pain;

(b)  An April 1975 Veteran statement in rebuttal to the medical board in which he states that a doctor told him that he had pulled a muscle in his back, and that his back hurts him all the time;

(c)  A March 1993 VA treatment record noting the Veteran has a long history of back pain, injured his back in service, and finding s-ray is normal; 

(d)  A June 1993 VA examination diagnosing the Veteran with residuals of a lumbar spine injury; 

(e)  An October 2004 VA examination diagnosing the Veteran with back pain with normal examination and normal x-rays; 

(f)  A December 2004 VA treatment record finding that the Veteran's spine flexibility, back flexion, extension, and rotation were rated unsatisfactory; 

(g)  A September 2009 VA treatment record diagnosing the Veteran with severe congenital and acquired canal stenosis; and

(h)  An October 2009 VA treatment record diagnosing the Veteran with spinal stenosis; 

Following review of the claims file, the VA examiner should provide an opinion as to the nature and etiology of the Veteran's back condition.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any current back disability had onset in or is related to service, to include the above-referenced instances of in-service treatment for back pain.  

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

3.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


